DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.            The information disclosure statement filed 8/18/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.         Claims 6-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10-11 are rejected because the claim recites a broad concentration range such as “and/or” within the same claim.   The claim would be better understood as separate dependent claims.    

5.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 112
6.	Claim 9 is indefinite because the concentration should be clearly defined in terms of the lubricant composition as a whole (including water) or in terms of the solid 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Chinese Publication No. CN104694240A (hereinafter referred to as Wang) in view of Skiles et al., US Patent No. 6,169,059 (hereinafter referred to as Skiles).  
	Regarding claims 1-5 and 7-10, Wang discloses a mandrel lubrication preparation for hot-rolled seamless steel pipes (as recited in claim 1) (Para. [0002]) which can be applied as a spray onto the surface of a mandrel (as recited in claim 10) (Para. [0002], [0022] and [0034]) wherein the lubricant is in the form of an aqueous 
	Wang discloses a mixture of talc and phlogopite and generally discloses the presence of film-forming aids including polymeric compounds present in a concentration ranging from 0 to 10 wt% (see Abstract and Para. [0020]).  Wang does not, however, explicitly disclose the ratio of talc to phlogopite as recited in claims 1-2, nor the adhesive agents of claim 1.  
	Regarding the ratio of talc to phlogopite it is the position of the examiner that Wang explicitly discloses a mixture of the two compounds can be used and that the Examples clearly show a preference for a high concentration of talc which would lead one of ordinary skill in the art at the time of the invention to immediately envisage the ratio of talc to phlogopite recited in claims 1-2 with a reasonable expectation of success. 
	Regarding the adhesive agent of claim 1, Skiles discloses a high-temperature lubricant comprising a water-base and minor effective amounts of borate, 5 to 15 wt% of dextrin (as recited in claim 1), graphite, xanthan gum (as recited in claim 7 – prevents the solids from settling; Col. 3/L. 5-9), and an organic preservative (see Abstract and 

	Regarding claim 11, it is the position of the examiner that Wang explicitly discloses the application of the lubricant composition disclosed therein via spraying onto a mandrel and that sprayed surface area would be a design choice and would be under the control of the designee and obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 103
10.	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Feneberger et al., US Patent No. 4,052,323 (hereinafter referred to as Feneberger).   
	Regarding claims 1-6 and 8-10, Wang discloses a mandrel lubrication preparation for hot-rolled seamless steel pipes (as recited in claim 1) (Para. [0002]) which can be applied as a spray onto the surface of a mandrel (as recited in claim 10) (Para. [0002], [0022] and [0034]) wherein the lubricant is in the form of an aqueous lubricant composition comprising a majority of water (as recited in claim 5) (see Examples), to which is added 10 to 90 wt% of a mixture of talc and phlogopite (talc as recited in claim 1 and potassium mica as recited in claim 1 and reads on claims 3-4) (see Abstract and Para. [0013]), 0.1 to 5 wt% of a thickener, such as, carboxymethyl 
	Wang discloses a mixture of talc and phlogopite and generally discloses the presence of film-forming aids including polymeric compounds present in a concentration ranging from 0 to 10 wt% (see Abstract and Para. [0020]).  Wang does not, however, explicitly disclose the ratio of talc to phlogopite as recited in claims 1-2, nor the adhesive agents of claim 1.  
	Regarding the ratio of talc to phlogopite it is the position of the examiner that Wang explicitly discloses a mixture of the two compounds can be used and that the Examples clearly show a preference for a high concentration of talc which would lead one of ordinary skill in the art at the time of the invention to immediately envisage the ratio of talc to phlogopite recited in claims 1-2 with a reasonable expectation of success. 
	Regarding the adhesive agent of claim 1, Feneberger discloses a high-temperature lubricant for the hot-working of metals comprising an aquesous composition to which is added solid dry components wherein the aqueous composition can be sprayed (Col. 3-4/L. 65-1) wherein the solid components include sodium silicate (sodium water glass as recited in claim 1) (Col. 2/L. 42-63 and Col. 4/L. 57-60), graphite, 2 to 60 wt% of an alkylene copolymer which includes a copolymer of vinyl acetate and ethylene (as recited in claim 6) (Col. 1-2/L. 64-12), a dispersing agent and a wetting agent.  It would have been obvious to one of ordinary skill in the art at the time 

	Regarding claim 11, it is the position of the examiner that Wang explicitly discloses the application of the lubricant composition disclosed therein via spraying onto a mandrel and that sprayed surface area would be a design choice and would be under the control of the designee and obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771